Case 2:20-cv-00452-KD-N Document 18 Filed 02/08/21 Page 1 of 1                    PageID #: 1332




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION


LE’ASIA ANN CRUM, as dependent                 :
Daughter and next of kin of Robert Crum,
Jr., deceased, et al,                          :

       Plaintiffs,                             :

vs.                                            :      Civil Action No. 2:20-00452-KD-N

HANKOOK MANUFACTURING                          :
COMPANY, LTD, a foreign corporation
formerly known as Hankook Tire                 :
Company, Ltd, et al.,
                                               :
       Defendants.

                                              ORDER

       After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and a de novo determination of those portions of the recommendation to

which objection is made, the recommendation of the Magistrate Judge made under 28

U.S.C. § 636(b)(1)(B) and dated December 28, 2020 (doc. 11) is ADOPTED as the

opinion of this Court, with the exception of Part III(c).

       Accordingly, Plaintiffs’ motion to remand (doc. 7) is GRANTED and this action

is remanded to the Circuit Court of Dallas County, Alabama. Plaintiffs’ motion for

attorneys’ fees and costs (doc. 13) is DENIED.

       DONE this the 8th day of February 2021.



                                               s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE
